  8:18-cr-00317-JMG-MDN Doc # 55 Filed: 03/04/21 Page 1 of 1 - Page ID # 182




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                          8:18-CR-317

vs.                                                    JUDGMENT

AMIR M. MUHAMMAD,

                   Defendant.

      For the reasons stated in the accompanying Memorandum and Order,
the defendant's motion to vacate under 28 U.S.C. § 2255 (filing 53) is denied.


      Dated this 4th day of March, 2021.


                                           BY THE COURT:



                                           John M. Gerrard
                                           Chief United States District Judge
